"In arson, the corpus delicti consists, not alone of a building burned, but also of its having been willfully fired by some responsible person. Burning by accidental and natural causes must be satisfactorily excluded, to constitute sufficient proof of the crime." Daniels v. State, 12 Ala. App. 119,68 So. 499; Winslow v. State, 76 Ala. 42. The fire which destroyed the building in this case was discovered about 5 o'clock in the morning of May 5, 1916, and was then bursting through the roof of the building. The only evidence offered by the state to exclude the theory that the building was burned by accidental or natural causes was the testimony of the witness McKnight, who, when recalled, testified:
"I wasn't there the night before. I was there once or twice a day. I had been up there on the evening of the 4th. There wasn't any fire around there at sundown. It was pretty nearly burned up when I got there."
There is no evidence showing whether the market was open the night before, who was in there, when they left, when the market was closed, or whether there was fire in the building at that time.
After careful consideration of the evidence, the opinion prevails that the evidence offered by the state was not sufficient to prove the corpus delicti, and that the defendant was entitled to the affirmative charge. We find no other error in the record.
For the error pointed out, the judgment will be reversed, and the cause remanded.
Reversed and remanded.
                          On Rehearing.